CONCURRING/DISSENTING OPINION BY
PANELLA, J.:
¶ 1 I join in the Majority’s well reasoned opinion with respect to the claims against Montgomery Hospital and Dr. Steven Rayve. Furthermore, I find that Plaintiffs complaints regarding comments made by the trial court are now moot, given my conclusion that Plaintiff is entitled to a new trial on other grounds and the fact that the trial judge has since retired. However, I must respectfully dissent from the Majority’s opinion with respect to the claim against Dr. Vaganos, the admission of the AMA letter, and the exclusion of the expert testimony of Dr. Preston on the issue of Dr. Byron’s standard of care.
¶ 2 The Majority concludes that the trial court properly granted Dr. Vaganos’s motion for nonsuit because the expert testimony offered by Dr. Preston and Dr. Cha-movitz conflicted on the issue of standard of care. I agree with the Majority’s reading of Mudano, however, I cannot agree with the Majority on its applicability to the present case.
¶ 3 In support of its conclusions, the Majority cites to a relevant portion of Dr. Preston’s testimony. Majority Opinion, at pages 1062-63. Furthermore, the Majority cites to a relevant portion of Dr. Cha-movitz’s testimony. Majority Opinion, at pages 1062-63. In using these selected portions of the experts’ testimony, the Majority purports to find an irreconcilable conflict. Specifically, the Majority concludes that Dr. Preston’s opinion absolved Dr. Vaganos of any follow-up responsibility with respect to Plaintiff. In contrast, the Majority concludes that Dr. Chamovitz’s opined that Dr. Vaganos had an absolute duty to ensure that Plaintiff be properly evaluated by a neurologist in a timely manner. However, the Majority creates this conflict only by neglecting other, equally relevant portions of both experts’ testimony.
¶ 4 In particular, the Majority fails to recognize that Dr. Preston testified that
Dr. Vaganos agreed with the diagnosis of conversion disorder, probably a diagnosis that a cardiologist should not be agreeing with. And for reasons that are unclear, [the Plaintiff] inappropriately got admitted to a psychiatry service who was truly having a stroke.
N.T. 2/10/01, at 115. Dr. Preston further opined that
It is my opinion that it was a departure from the standard of medical care that the failure to admit [the Plaintiff] to a medical service, delayed her evaluation. It allowed more time for the stroke to continue, which later then resulted in a permanent deficit. Valuable time was lost in being admitted to the psychiatry service at Montgomery Hospital.
Id. at 119. These passages illustrate that, in Dr. Preston’s opinion, the failure to admit the Plaintiff to the medical service was a serious breach in the standard of *1069care by all physicians who had observed the Plaintiff at that point. Dr. Preston faulted Dr. Vaganos for his failure to ensure that the Plaintiff was admitted to a medical service which would then have been responsible for obtaining a neurological consult. This failure was at least possibly connected to Dr. Vaganos’s diagnosis of conversion disorder, a diagnosis “that a cardiologist should not be agreeing with.”4 Therefore, while Dr. Preston did not believe that Dr. Vaganos was responsible for personally obtaining a neurological consult, he did fault Dr. Vaganos for failing to ensure that Plaintiff was admitted to the medical service at Montgomery Hospital, where she would have been evaluated by a neurologist.
¶ 5 Similarly, as noted by the Majority, Dr. Chamovitz opined that the failure to obtain a neurological consult was a breach of the standard of care owed by Dr. Vaga-nos. More importantly, Dr. Chamovitz was cross examined regarding whether he disagreed with Dr. Preston’s opinion:
I think if a neurologist had seen [the Plaintiff] in the emergency room, we wouldn’t be sitting here today. I think that it is not acceptable entirely just to make a recommendation and disappear. So I think that there is — okay, you could say there’s a subtle difference between what Dr. Preston is saying and what I’m saying. But do you say do I disagree with his conclusion? No. I agree with his conclusions that a substandard of care [sic] was given.
Can there be nuances, differences? I suppose. But I thoroughly agree with his conclusion.
N.T. 2/16/2001, at 189 (emphasis added). As demonstrated by the above passage, Dr. Chamovitz explicitly agreed with Dr. Preston’s opinion. Any attempt to classify Dr. Chamovitz’s opinion as in direct conflict with Dr. Preston’s opinion is belied by the explicit testimony of Dr. Chamovitz.
¶ 6 Furthermore, a close examination of the opinions reveals that, as Dr. Chamovitz explicitly noted, any conflict between the opinions was a matter of nuance. The major difference between the two opinions was that Dr. Preston believed that Dr. Vaganos was responsible for ensuring that Plaintiff was admitted to a medical service, thereby ensuring a neurological consult. In contrast, Dr. Chamovitz believed that Dr. Vaganos was personally responsible for ensuring the neurological consult. Accordingly, both experts opined that Dr. Vaganos had a responsibility to ensure that Plaintiff was seen by a neurologist.
¶ 7 The distinction between the opinions of Dr. Preston and Dr. Chamovitz is far from the absolute, irreconcilable conflicts prohibited by Mudano. To the contrary, the difference in the opinions was a “relatively minor divergence in only a part of [the expert’s] testimony, when viewed against the testimony as a whole.” Brannan v. Lankenau Hospital, 490 Pa. 588, 417 A.2d 196, 200 (1980). Accordingly, it was error for the trial court to remove the issue from jury consideration. Id.
¶ 8 With respect to the admission of the release language in the AMA form, I must dissent to the majority’s conclusion that the issue is waived in its entirety. I agree that Plaintiff did not make any objection to the use of the form during opening statements or during the cross examination of Dr. Chamovitz. However, prior to the testimony of Nurse Proud, during Montgomery Hospital’s case in chief, Plaintiff filed a motion in limine seeking to prevent *1070Nurse Proud from discussing the form. The trial court denied the motion in li-mine, stating that “it’s a jury question as to whether it is worth anything.” N.T., 3/1/2001, at 75. Therefore, the issue of whether Nurse Proud could testify to the exculpatory language in the form was properly preserved for our review. Clearly, plaintiff raised the issue of the relevancy of the AMA form prior to Nurse Proud’s testimony. The mere fact that the AMA form was referenced earlier at trial does not ipso facto render it relevant for all other purposes at trial. Furthermore, as the claim against Montgomery Hospital has been re-instated, it is prudent for reasons of judicial economy to address this issue which is certain to arise again in the trial court.
¶ 9 In Pennsylvania, “[ejvidence that is not relevant is not admissible.” Pa.R.E., Rule 402, 42 Pa. Cons. Stat. Ann. Relevant evidence is defined as evidence “having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable.” Pa.R.E., Rule 401, 42 Pa Cons. Stat. Ann. (emphasis added). The trial court, in its opinion pursuant to Pa.R.A.P. Rule 1925, stated:
This release language was applicable only to liability that could result from [the Plaintiffs] discontinuance of treatment, and the jury could not have failed to understand this. No such liability or defense was asserted in the case.... [Wje fail to see how it could have any impact on the verdict in this case.
Trial Court Opinion, 12/3/2002, at 11. I agree with the trial court that the exculpatory language in the AMA form had no relevance to any of the legal theories at issue in this case. Therefore, I conclude that it was error for the trial court to admit such irrelevant evidence.
¶ 10 Finally, I must dissent from the Majority’s decision to affirm the exclusion of Dr. Preston’s testimony and the limiting of Dr. Doyle’s testimony regarding the standard of care owed by Dr. Byron to the Plaintiff. The Majority finds that the limited testimony presented by Dr. Doyle somehow cures any possible error committed by the trial court in striking Dr. Preston’s testimony. I cannot agree.
¶ 11 The fact that Dr. Doyle was permitted to briefly testify as to his opinion of Dr. Byron’s actions does not act to remedy the trial court’s error. The trial court’s action in preventing Dr. Doyle from expounding on his opinion and explaining his rationale, compounded with the exclusion of Dr. Preston’s similar testimony, could reasonably be expected to impact on the weight the jury assigned to Dr. Doyle’s opinion.
¶ 12 Furthermore, the Majority attempts to classify Dr. Preston’s and Dr. Doyle’s opinions as outside the scope of their expert reports. Specifically, the majority attempts to pigeonhole the testimony of these two physicians as attempting to opine on what “Dr. Byron should have known of what inquiries, if any, he should have made to the unknown person who reported to him that night.” Majority Opinion, at page 1065. However, a close review of the expert reports as well as the actual testimony belies the Majority’s conclusion.
¶ 13 In his expert report, Dr. Preston opines that
[Pjatients should never be admitted to a psychiatric service with a possible stroke. Patients would only be appropriately triaged to a psychiatry service once organic illness has been excluded. That clearly wasn’t the case here. Dr. Byron testified that it was represented to him that organic neurologic illness had been excluded or he would have *1071never admitted the patient to the psychiatry service. In the alternative, if we assume hypothetically that Dr. Byron was informed that the differential included possible CVA, then it would have been a departure from good medical care for him to have agreed to her admission on his service, particularly if he knew he was not personally going to be in and examine the patient that evening.
Expert Report of Dr. Preston, 11/21/1999, at 4. The relevant portion of Dr. Preston’s testimony that was stricken contains the following passage:
I do have an opinion, but I think my opinion is somewhat complicated because there is somewhat conflicting evidence here.
I do think there’s departure from the standard of good medical care for a psychiatrist to admit a patient to their service if stroke is still a differential diagnosis. So as Dr. Rosenfeld wrote, the diagnosis of being conversion disorder versus CVA, that was still a differential diagnosis. Then it was very inappropriate of that person being on the psychiatrist service to make that determination. However, if one were to assume that Dr. Byron was strongly told that organic neurologic disease had been completely excluded and there was certainly a psychiatric problem, then one could make the argument that it would have been appropriate.
N.T., 2/10/2001, at 123-124. Clearly, both Dr. Preston’s expert report and testimony deal with hypotheticals, as a crucial fact was in dispute. The crucial fact at issue was what Dr. Byron had been told before admitting Plaintiff to psychiatric service at Montgomery Hospital. Dr. Byron testified that he did not specifically remember that he had been told that CVA had been ruled out, rather, he assumed that he had acted in accordance with his routine response of not accepting a patient under such circumstances. However, documentary evidence did not reveal that any physician had ever evaluated Plaintiff in order to exclude CVA. Accordingly, a reasonable mind could come to the conclusion that Dr. Byron had not been informed that CVA had been excluded. As such, it was perfectly appropriate to use hypotheticals to explore the reasonableness of Dr. Byron’s actions based upon what he may have been told. Therefore, I would conclude that it was error to exclude Dr. Preston’s testimony.
¶ 14 The same holds true for Dr. Doyle’s expert report and testimony. Dr. Doyle’s expert report opines:
If Dr. Byron was informed that Tammy Brodowski was being evaluated for stroke and that the diagnosis of stroke was still being actively considered in the differential diagnosis at the time of her admission to the psychiatric unit, it is my opinion, within a reasonable degree of medical certainty, that Dr. Byron’s decision to admit Ms. Brodowski was negligent, deviated from the standard of care and was substantial factor in the delay in diagnosis and treatment of Ms. Brodowski’s underlying medical condition.
Expert Report of Dr. Doyle, 12/17/1999, at 9. As quoted by the Majority opinion at page 1064-65, Dr. Doyle’s testimony similarly faulted Dr. Byron’s conduct if it were assumed that Dr. Byron had not been informed that CVA had been ruled out. As such, Dr. Doyle’s testimony was not outside the scope of his expert report, and therefore it was error for the trial court to limit his explanation of how he arrived at his opinion.

. The connection is qualified as "possible” because there was no direct testimony as to the reason Plaintiff was admitted to the psychiatry service with a differential diagnosis of CVA, as discussed infra.